Exhibit 10.5
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement (the “Agreement”) is
entered into as of March 12, 2009 (the “Effective Date”) between RegeneRx
Biopharmaceuticals, Inc., a Delaware corporation (the “Company”), and J.J.
Finkelstein (the “Executive”).
Recitals
Whereas, the parties previously entered into an Employment Agreement, dated as
of January 1, 2002 (“Original Effective Date”), subsequently amended the
original Employment Agreement effective as of December 31, 2008 based upon
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), and now
desire to amend and restate the Employment Agreement again in order to reflect
certain revisions to the terms and conditions of employment;
Whereas, Executive possesses substantial knowledge and experience with respect
to the Company’s business; and
Whereas, the Company desires to continue to employ Executive to have the
benefits of his expertise and knowledge and Executive, in turn, desires to
remain in employment with the Company;
Now, Therefore, in consideration of the mutual covenants and representations
contained in this Agreement, the Company and Executive agree as follows:
Agreement
1. Employment Of Executive; Position. The Company agrees to employ Executive and
Executive agrees to be employed by the Company as the President and Chief
Executive Officer subject to the terms and conditions of this Agreement. In
connection therewith, Executive shall devote his best efforts, experience and
judgment and all of his business time and attention (except for vacation periods
as set forth herein and reasonable periods of illness or other incapacities
permitted by the Company’s general employment policies) to the business of the
Company.
2. Term Of Employment And Renewal. The term of Executive’s employment under this
Agreement commenced on the Original Effective Date. The term of Executive’s
employment hereunder was for an initial term of three (3) years from the
Original Effective Date (the “Initial Term”). Subject to the provisions of
Section 13 of this Agreement, the Initial Term of this Agreement has been and
shall be automatically extended for successive one (1) year periods (each a
“Renewal Period”) unless the Company or Executive gives written notice to the
other at least thirty (30) days prior to the expiration of a Renewal Period, of
such party’s election not to extend this Agreement. References herein to the
“Term” shall mean the Initial Term as it may be so extended by one or more
Renewal Periods. The last day of the Term is the “Expiration Date.”

 

 



--------------------------------------------------------------------------------



 



3. Duties. During the Term, Executive shall serve in an executive capacity and
shall perform such duties and responsibilities as are customarily associated
with his position and such other duties not inconsistent with his title and
position and as may be assigned to him by the Company. Executive shall act in
conformity with the written and oral policies of the Company and within the
limits, budgets, business plans and instructions as set by its Board of
Directors (the “Board”). Executive shall be subject to the authority of the
Board and the Company’s duly appointed officers.
4. Place Of Employment. Executive acknowledges that the Company’s offices and
headquarters are currently located in the County of Montgomery, State of
Maryland and that shall be the initial site of Executive’s employment.
5. Other Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.
6. Compensation.
6.1 Base Salary. Executive shall receive an annual base salary of Two Hundred
Ninety Nine Thousand Five Hundred and Twenty U.S. Dollars (US$ 299,520) (the
“Base Salary”), subject to standard federal and state payroll withholding
requirements. The Base Salary shall be payable in equal periodic installments
which are not less than on a monthly basis. The Base Salary shall not be
adjusted downward without the written consent of Executive, except in a
circumstance which is part of a general reduction or other concessionary
arrangement affecting all employees or affecting senior executive officers.
6.2 Bonus. Executive shall be eligible to receive an annual bonus in such amount
as shall be determined in the sole discretion of the Board.
7. Stock.
7.1 Stock Options. To date, Executive has been granted options (the “Options”)
to purchase 850,000 shares of the Company’s common stock pursuant to the
Company’s Amended and Restated 2000 Stock Option and Incentive Plan (“Plan”).
Additionally, and from time to time at the sole discretion of the Company’s
Board, the Company may make additional stock option awards to Executive (the
“Additional Options”). Subject to the provisions below regarding accelerated
vesting of option grants, the specific terms and conditions of the Option and
any Additional Options will be as set forth in the Plan, and any stock option
agreement between Executive and the Company.
7.2 Acceleration Clause For Stock Vesting. In the event of (a) Executive’s
termination from employment without Cause as that term is defined in
Section 13.2 of this Agreement; or (b) a Change of Control event as is set forth
under Section 12.1 of this Agreement, Executive’s Options and any Additional
Options shall be immediately vested and become exercisable in full.
Additionally, and without in any way limiting the foregoing, Executive’s Options
and any Additional Options will also become immediately vested and become
exercisable in full in the event of a “Change of Control” (or any similar term
provided for in the Applicable Plan) as defined under the terms of the equity
plan (the “Applicable Plan”) pursuant to which such option was granted.

 

2



--------------------------------------------------------------------------------



 



8. Benefits. Executive shall be entitled to (i) participate in and receive all
standard employee benefits under applicable Company welfare benefits plans and
programs (if and when such benefits are established by the Company) to the same
extent as other senior executives of the Company; (ii) participate in all
applicable incentive plans, including stock option, stock, bonus, savings and
retirement plans provided by the Company (if and when such plans are established
by the Company), which are offered to senior executive officers in the Company
(provided, however, that the Company is not obligated to award any particular
type or amount of equity to Executive); (iii) receive such perquisites as the
Company may establish from time to time which are commiserate with Executive’s
position and comparable to those received by other senior executives of the
Company; (iv) paid vacation of at least four (4) weeks per annum; and
(v) holidays, leaves of absence and leaves for illness and temporary disability
in accordance with the policies of the Company and federal, state and local law.
The Company shall procure and maintain in effect during the Term (a) life
insurance policy covering the life of Executive with coverage in the amount of
not less than $1,000,000 and (ii) disability insurance policy with coverage in
the maximum amount allowable or appropriate as determined by Executive’s Base
Salary, provided, however, that the Company shall not be obligated to pay more
than $600 per month (as may be adjusted by mutual agreement of Executive and the
Company), in the aggregate, for life and disability coverage. Any premium
payments or other payments in excess of such amount shall be paid by Executive.
9. Outside Activities.
9.1 Other Employment/Enterprise. Except with the prior written consent of the
Company’s Board, Executive will not while employed by the Company undertake or
engage in any other employment, occupation or business enterprise, other than
ones in which Executive is a passive investor. Executive may engage in civic and
not-for-profit activities or serve as a member of a not-for-profit or for-profit
board of directors so long as such activities do not materially interfere or
conflict with the performance of his duties hereunder.
9.2 Conflicting Interests. Except as permitted by Section 9.3, while employed by
the Company, Executive agrees not to acquire, assume or participate in, directly
or indirectly, any position, investment or interest known by him to be adverse
or antagonistic to the Company, its business or prospects, financial or
otherwise.
9.3 Competing Enterprises. While employed by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which are
known by him to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company;
provided, however, that anything above to the contrary notwithstanding, he may
own, as a passive investor, securities of any public competitor corporation, so
long as his direct holdings in any one such corporation shall not in the
aggregate constitute more than 1% of the voting stock of such corporation.

 

3



--------------------------------------------------------------------------------



 



10. Proprietary Information, Nonsolicitation, Noncompetition And Inventions
Assignment Obligations. As a condition of employment, Executive agrees to
execute and abide by the Proprietary Information, Nonsolicitation,
Noncompetition and Inventions Assignment Agreement attached as Exhibit A to this
Agreement.
11. Former Employment.
11.1 No Conflict With Existing Obligations. Executive represents that his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement or obligation of any kind made prior
to his employment by the Company, including agreements or obligations he may
have with prior employers or entities for which he has provided services.
Executive has not entered into, and agrees he will not enter into, any agreement
or obligation either written or oral in conflict herewith.
11.2 No Disclosure Of Confidential Information. If, in spite of the second
sentence of Section 11.1, Executive should find that confidential information
belonging to any former employer might be usable in connection with the
Company’s business, Executive will not intentionally disclose to the Company or
use on behalf of the Company any confidential information belonging to any of
Executive’s former employers (except in accordance with agreements between the
Company and any such former employer); but during Executive’s employment by the
Company he will use in the performance of his duties all information which is
generally known and used by persons with training and experience comparable to
his own and all information which is common knowledge in the industry or
otherwise legally in the public domain.
12. Change Of Control.
12.1 Definition. “Change of Control” shall be deemed to occur upon any of the
following events:
(a) the dissolution or liquidation of the Company;
(b) the sale of all or substantially all of the assets of the Company to an
unrelated person or entity;
(c) a merger, reorganization or consolidation in which the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the surviving or resulting
entity, or its parent corporation, immediately upon completion of such
transaction;
(d) the sale of all of the capital stock of the Company to an unrelated person
or entity;

 

4



--------------------------------------------------------------------------------



 



(e) if any individual, firm, corporation, or other entity, or any group (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”, other than (1) a trustee or other fiduciary holding securities
of the Company under an employee benefit plan of the Company or (2) Executive,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company, or (B) the
combined voting power of the Company’s then-outstanding securities entitled to
vote generally in the election of directors, or
(f) any other transaction in which the owners of the Company’s outstanding
voting power prior to such transaction do not own at least a majority of the
outstanding voting power of the relevant entity after the transaction, in each
case, regardless of the form thereof.
12.2 Severance.
(a) In the event that Executive voluntarily terminates his employment with the
Company for any reason within 12 months after a Change of Control event, as
defined in Section 12.1, then the Company shall (i) pay to Executive on the
Release Effective Date (as defined below), in a lump sum cash payment, an amount
equal to his annual Base Salary in effect on the date of his termination from
employment, less any applicable federal and state taxes and withholdings, and
(ii) to the extent that Executive is eligible for and timely elects continuation
of health benefits for himself and/or his eligible dependents under the
Company’s group health plans pursuant to COBRA or any analogous state or local
law, pay or reimburse Executive for the amount of any insurance premiums for
such continuation coverage for a twelve-month period after the Release Effective
Date, but these payments shall be limited to the amount of the premiums being
paid by the Company for Executive’s coverage immediately prior to the date of
his termination from employment. To receive any severance pay and benefits
hereunder (other than Accrued Compensation, as defined below), Executive shall
first be required to execute and deliver to the Company a valid and fully
effective general waiver and release of any claims against the Company, its
affiliates, officers, directors, agents and employees in a form satisfactory to
the Company, within the consideration period set forth in the waiver and
release, which period shall not exceed forty-five (45) days after the effective
date of his termination from employment (the “General Release”). The date upon
which the General Release is executed and delivered to the Company, and can no
longer be revoked, is referred to as a the “Release Effective Date.”
(b) By no later than two weeks after the date of Executive’s termination from
employment under this Section (or earlier if required by applicable law or the
Company’s policies), the Company shall pay to Executive any Accrued
Compensation. “Accrued Compensation” shall mean any Base Salary owed to
Executive for services performed before the date of his termination from
employment, any bonuses earned, if any, for bonus periods that have concluded
prior to the date of his termination (and not including bonuses for the period
in which Executive’s termination occurs, unless otherwise provided by the
Company in its discretion), or any unused vacation or personal time in
accordance with the applicable policies of the Company.
13. Termination. The parties acknowledge that Executive’s employment with the
Company is at-will. The provisions of Sections 13.1 through 13.5 govern the
amount of compensation, if any, to be provided to Executive upon termination of
employment in circumstances other than those governed by Section 12 above and do
not alter this at-will status.

 

5



--------------------------------------------------------------------------------



 



13.1 Termination By The Company Without Cause.
(a) The Company shall have the right to terminate Executive’s employment with
the Company at any time without Cause (as that term is defined in Section 13.2)
by giving notice as described in Section 13.7 of this Agreement. Termination of
employment on account of Executive’s death or inability to perform his duties
shall be governed by Section 13.4 below.
(b) In the event Executive’s employment is terminated without Cause, he shall
receive any Accrued Compensation, and shall be entitled to receive severance pay
and benefits under the terms of Section 12.2 above.
13.2 Termination by Company for Cause.
(a) The Company, by action of its Board, may terminate Executive’s employment
under this Agreement for Cause at any time by giving notice as described in
Section 13.7 of this Agreement.
(b) “Cause” for termination means: (i) refusal, failure or neglect to perform
the material duties of his employment under this Agreement (other than by reason
of Executive’s physical or mental illness or impairment); (ii) willful
dishonesty, fraud, embezzlement or misconduct with respect to the business or
affairs of the Company; (iii) indictment or conviction of a felony or of any
crime involving dishonesty or moral turpitude; or (iv) Executive’s refusal to
abide by or comply with the directives of the Board so long as those directives
are lawful and ethical.
(c) In the event Executive’s employment is terminated at any time with Cause, he
will not receive any severance pay or benefits under Section 12.2 or otherwise,
or any additional compensation other than his Accrued Compensation, if any.
13.3 Voluntary Termination By Executive.
(a) Executive may voluntarily terminate his employment with the Company at any
time by giving notice as described in Section 13.7.
(b) In the event Executive voluntarily terminates his employment (other than
after a Change of Control event or for Good Reason as that term is defined in
Section 13.5 below), he will not receive any severance pay or benefits under
Section 12.2 or otherwise, or any additional compensation other than his Accrued
Compensation, if any.
13.4 Termination for Inability to Regularly Perform Duties.
(a) This Agreement shall terminate automatically in the event of Executive’s
death. The Company may terminate Executive’s employment in the event of his
illness, disability or other incapacity in such a manner that Executive is
rendered unable regularly to perform his duties hereunder for more than either
One hundred twenty (120) consecutive days or more than a total of one hundred
eighty (180) days in any consecutive twelve (12) month period, unless otherwise
prohibited by any applicable federal, state, or local law or ordinance.

 

6



--------------------------------------------------------------------------------



 



(b) The determination regarding whether Executive is unable regularly to perform
his duties under (a) above shall be made by a doctor mutually acceptable to
Executive and the Company. Executive’s inability to be physically present on the
Company’s premises shall not constitute a presumption that Executive is unable
to perform such duties.
(c) In the event Executive’s employment is terminated because of his death or
inability to regularly perform his duties as described in Section 13.4(a), he
shall receive any Accrued Compensation, and shall be entitled to receive
severance pay under the terms of Section 12.2 above.
13.5 Resignation By Executive For Good Reason. Executive may resign his
employment for “Good Reason” by giving notice as described in Section 13.7 of
this Agreement.
(a) “Good Reason” is defined as (i) a material change in Executive’s function,
duties, or responsibilities with the Company, which change would cause
Executive’s position to become one of lesser responsibility, importance, or
scope from the position and attributes thereof, unless consented to by
Executive, (ii) a relocation of Executive’s principal place of employment by
more than 60 miles from its location at the effective date of this Agreement,
unless consented to by Executive, (iii) a material reduction in the benefits and
perquisites to Executive from those being provided as of the effective date of
this Agreement, unless consented to by Executive, or (iv) any material failure
by the Company to pay or provide the compensation and benefits under this
Agreement except any such circumstance which is part of a general reduction or
other concessionary arrangement affecting all employees or affecting senior
executive officers. In each such event listed in (i) through (iv) above,
Executive shall give the Company notice thereof by no later than ninety
(90) days after the initial occurrence of the event or condition allegedly
constituting Good Reason which shall specify in reasonable detail the
circumstances constituting Good Reason. There shall be no Good Reason with
respect to any such event or condition cured by the Company within thirty
(30) days after such notice. If the Company fails to cure such event or
condition within this thirty- (30-) day period, Executive must terminate
employment under this provision within ninety (90) days after the cure period
has expired (and thereafter Executive may no longer terminate his employment for
a Good Reason based upon the event or condition that was not cured).
(b) In the event of Executive’s resignation for a Good Reason, he shall receive
any Accrued Compensation, and shall be entitled to receive severance pay and
benefits under the terms of Section 12.2 above.
13.6 Non-renewal of the Agreement. Non-renewal of this Agreement initiated by
the Company in accordance with Section 2 above resulting in the termination of
Executive’s employment by the Company, or resulting in Executive’s demotion,
shall be deemed a termination of Executive’s employment without Cause and
Executive shall be entitled to receive severance pay and benefits under the
terms of Section 12.2. If Executive initiates a non-renewal of this Agreement in
accordance with Section 2 above, he shall not be entitled to any severance pay
or benefits from the Company.

 

7



--------------------------------------------------------------------------------



 



13.7 Notice; Effective Date of Termination. Termination of Executive’s
employment pursuant to this Agreement shall be effective on the earliest of:
(a) thirty (30) days after Executive, for any reason, gives written notice to
the Company of his termination;
(b) thirty (30) days after the Company, without Cause, gives written notice to
Executive of his termination, including for his inability to perform services
for a reason other than death; Executive will receive compensation through the
30-day notice period. However, the Company reserves the right to require that
Executive not perform any services or report to work during the 30-day notice
period.
(c) immediately upon the Company giving written notice to Executive of his
termination for Cause.
(d) immediately upon Executive giving written notice to the Company of his
termination for a Good Reason (and after the cure period has expired).
Any notices provided hereunder must be in writing and shall be deemed effective
upon the earlier of personal delivery (including personal delivery by hand,
telecopier, or telex) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at his address as listed
on the Company payroll.
14. Application of Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement that
constitute “deferred compensation” within the meaning of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) shall not commence in connection
with Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing him to incur the additional 20% tax under Section 409A.
If the Company (or, if applicable, the successor entity thereto) determines that
any severance payments constitute “deferred compensation” under Section 409A and
Executive is, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the severance payments shall be delayed until the
earlier to occur of: (i) the date that is six months and one day after
Executive’s Separation From Service, or (ii) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”). On the
Specified Employee Initial Payment Date, the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the severance payments that Executive would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
severance payments had not been so delayed pursuant to this Section and
(B) commence paying the balance of the severance pay in accordance with the
applicable payment schedules set forth in this Agreement.

 

8



--------------------------------------------------------------------------------



 



The Company’s obligations to make any reimbursements or provide in-kind benefits
to Executive shall be subject to the following restrictions: (a) Executive must
provide documentation of any reimbursable expenses in accordance with the
Company’s then existing policies and procedures, (b) the expenses paid or
reimbursed by the Company in one calendar year shall not affect the expenses
paid or reimbursed in another calendar year, and (c) the reimbursement for any
expenses shall be made within a reasonable period of time following the date on
which the Company receives written documentation of the expense, provided that
all expenses will be reimbursed on or before the last day of the calendar year
following the calendar year in which the expense was incurred.
15. Validity; Complete Agreement. This Agreement and its Exhibit constitute the
entire agreement between Executive and the Company. This Agreement is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter and supercedes any prior oral discussions or written
communications and agreements. This Agreement is entered into without reliance
on any promise or representation other than those expressly contained herein,
and it cannot be modified or amended except in writing signed by an authorized
officer of the Company.
16. Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
17. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
18. Amendment. This Agreement shall not be modified or amended except by written
agreement of the parties hereto.
19. Choice Of Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the law of the State of Maryland regardless of the
choice of law provisions of the State of Maryland or any other jurisdiction. The
Parties consent to the exclusive jurisdiction of the federal and state courts in
Maryland.
20. Arbitration Of Disputes. Any controversy or claim arising out of this
Agreement or any aspect of Executive’s relationship with the Company including
the cessation thereof shall be resolved by arbitration in accordance with the
then existing Employment Dispute Resolution Rules of the American Arbitration
Association, in Montgomery County, Maryland, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof. The parties
shall split equally the costs of arbitration, except that each party shall pay
its own attorneys’ fees. The parties agree that the award of the arbitrator
shall be final and binding.
21. Indemnification. During the term of this Agreement, Executive shall be
entitled to coverage under any liability insurance procured by Company to the
same extent as other senior executives at the Company.

 

9



--------------------------------------------------------------------------------



 



22. Counterpart. This Agreement may be executed in any number of counterparts,
all of which shall be considered one and the same agreement.
23. Delay; Partial Exercise. No failure or delay by any party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
24. Successors And Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.
25. Advice Of Counsel. Executive and the Company hereby acknowledge that each
party has had adequate opportunity to review this Agreement, to obtain the
advice of counsel with respect to this Agreement, and to reflect upon and
consider the terms and conditions of this Agreement. The parties further
acknowledge that each party fully understands the terms of this Agreement and
has voluntarily executed this Agreement. The Company shall pay the legal fees
and costs incurred by Executive in connection with the negotiation and
preparation of this Agreement, upon the presentation of invoices in appropriate
form.
26. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
27. Survival. Provisions of this Agreement which must survive the termination of
this Agreement in order to effectuate the intent of the parties, including, but
not limited to, Sections 10, 12.2 and 13, shall continue in effect after the
termination of the Agreement for a sufficient period of time under the
circumstances to effectuate the parties’ intent.

 

10



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

         
 
  “Executive”    
 
       
 
  J.J. Finkelstein    
 
       
 
  /s/ J.J. Finkelstein
 
By: J.J. Finkelstein    
 
       
 
  “The Company”    
 
       
 
  RegeneRx Biopharmaceuticals, Inc.    

                  /s/ Richard Hindin              
 
  By:   Richard Hindin    
 
  Title:   Chairman Compensation Committee    

 

11



--------------------------------------------------------------------------------



 



AMENDMENTS TO THE SECOND AMENDED AND RESTATED EMPLOYMENT
AGREEMENT
Pursuant to Section 18 of the Second Amended and Restated Employment Agreement
between RegeneRx Biopharmaceuticals, Inc. (“Company”) and J.J. Finkelstein
(“Executive”), dated as of March 12, 2009 (“Agreement”), the following
amendments (“Amendments”) to the Agreement are hereby adopted as of the dates
set forth below:
1. Section 6.1 of the Agreement is amended, effective as of April 1, 2009
(contingent upon the award of a stock option to the Executive as provided in
Paragraph 2 below), to provide that the Executive’s annual Base Salary shall be
$194,350, and to add the following sentence to the end of Section 6.1:
“Notwithstanding the reduction of Base Salary effective as of April 1, 2009, any
severance pay under the terms of the Agreement shall be calculated based upon
Executive’s Base Salary in effect as of March 31, 2009, or, if higher,
Executive’s Base Salary in effect at the time of his termination from
employment.” All other provisions of Section 6.1 shall be unchanged.
2. Section 7.1 of the Agreement shall be revised to add the provisions set forth
below to the end of the Section:
“Subject to approval by the Board, the Company agrees to award to the Executive
an option to purchase 172,122 shares of the Company’s Common Stock, pursuant to
the terms of the Company’s Plan, at an exercise price that is equal to the fair
market value of such Common Stock on the date of grant of the option as
determined in accordance with the Plan (“New Option”). The New Option, which
shall be an incentive stock option for purposes of section 422 of the Code to
the maximum extent permitted, and otherwise shall be treated as a non-qualified
stock option, shall vest in three equal vesting installments, occurring on
June 30, 2009, September 30, 2009 and December 31, 2009, provided that the
Executive has not incurred a Termination of Service (as defined in the Plan)
before any applicable vesting date. Notwithstanding Section 7.2 below or any
provision of the Plan, if the Executive is terminated from employment with the
Company without Cause or if there is a Change in Control (either as defined
herein or in the Plan), the New Option shall not be subject to any accelerated
vesting, except as provided below. The New Option shall be forfeited in its
entirety (whether vested or unvested) if the Executive’s employment with the
Company is terminated for Cause at any time as set forth in Section 13.2. If the
Executive voluntarily terminates his employment with the Company (or if the
Executive’s employment terminates because of his death or disability), the New
Option shall be considered to be vested and exercisable only through the most
recently completed vesting installment. If the Executive’s employment is
terminated without Cause, then the New Option shall be considered to be vested
and exercisable through the most recently completed vesting installment, and
shall be credited with an additional amount of daily pro-rata vesting for the
period since the last installment date. If the Executive’s Base Salary is
increased to at least the amount in effect immediately prior to the reduction on
April 1, 2009, then no additional vesting shall occur with respect to the New
Option thereafter, provided that daily pro-rata vesting shall be credited for
the period since the date of the last vesting installment (and any unvested
portion of the New Option shall terminate at that time). The specific terms and
conditions of the New Option shall be as set forth in the Plan and the standard
form of stock option agreement, which the Executive hereby agrees to execute.”

 

 



--------------------------------------------------------------------------------



 



The Executive acknowledges that these Amendments constitute his agreement and
consent to the reduction of his Base Salary, and further agrees that these
Amendments and the reduction of his Base Salary hereunder shall not constitute
Good Reason to terminate his employment within the meaning of the Agreement.

         
 
  EXECUTIVE:    
 
       
 
  /s/ J.J. Finkelstein
 
By: J.J. Finkelstein    
 
       
 
  COMPANY:    
 
       
 
  RegeneRx Biopharmaceuticals, Inc.    

                  /s/ Richard Hindin              
 
  By:   Richard Hindin    
 
  Title:   Chairman Compensation Committee    

 

 